Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 5/2/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 14, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the data collection device is configured such that, when installed on the injection device, the data collection device is not engaged with the housing of the injection device, as recited in claims 1 and 14; in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2011/0313349 to Krulevitch et al. which discloses an apparatus (Figs. 7A-7E and 8A-8B) comprising: a data collection device (module 204) which is attachable to a proximal end of an injection device (drug delivery pen 224) (see Fig. 7B), the injection device (drug delivery pen 224) having a dosage knob (dosage selector 220) for allowing a dosage of medicament to be sei by a user (see paragraph 70 regarding how rotation of rotating knob 278 of the module results in rotation of the dose selector 220), and a dose delivery button (actuation button 216) for allowing a user to cause delivery of medicament from the injection device (drug delivery pen 224) (paragraph 85), wherein the data collection device (module 204): includes a cavity (inserting bore 248) that is configured to receive the proximal end of the injection device (drug delivery pen 224) (see Fig. 7B), includes features (groove 210a) that are configured to mate with one or more external features (raised ridge 210b) of the injection device (drug delivery pen 224) (paragraphs 65 and 87), is configured such that, when installed on the injection device (drug delivery pen 224) (shown in Fig. 7B, for example), the data collection device (module 204) is manipulated by a user in order to effect operation of the injection device (paragraph 70 discusses how rotation of rotating knob 278 of the module results in rotation of the dose selector 220; and paragraphs 66, 71 and 73 discuss how depression of button 251 results in operation of the injection device) is configured such that, when the data collection device (module 204) is rotated by a user during setting of a dosage of medicament (by rotating rotating knob 278 of module 204), the dosage knob (dosage selector 220) also rotates (paragraph 70), is configured such that movement of the data collection device (at least the depression of button 251 of module 204) in a distal direction is communicated to movement of the dose delivery button (actuation button 216) of the injection device (drug delivery pen 224) in the distal direction {paragraphs 66, 71 and 73 discuss how depression of button 251 results in operation of the injection device by effecting movement of actuation button 216), includes a sensor arrangement (sensors 214 and 215) (paragraph 65) which is configured to detect rotation of the dosage knob (dosage selector 220) relative to the dose delivery button (actuation button 216) when a dose is being delivered (paragraph 72), and includes a processor arrangement (microprocessor on board 270) that is configured to, based on said detected rotation of the dosage knob (dosage selector 220) relative to the dose delivery button (actuation button 216) when the dose is being delivered (paragraph 72), determine an amount of medicament amount expelled by the injection device (paragraph 90), but Krulevitch et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783